                    Case 20-10472   Doc 4   Filed 03/03/20   Page 1 of 17




                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF DELAWARE

                                             :
 In re:                                      : Chapter 11
                                             :
 BIG RIVER BREWERIES, INC.,                  : Case No. 20-10479 (___)
                                             :
                   Debtor.                   :
                                             :
 Tax I.D. No. XX-XXXXXXX                     :

                                             :
 In re:                                      : Chapter 11
                                             :
 BREW MOON COLORADO, INC.,                   : Case No. 20-10480 (___)
                                             :
                   Debtor.                   :
                                             :
 Tax I.D. No. XX-XXXXXXX                     :

                                             :
 In re:                                      : Chapter 11
                                             :
 CHOPHOUSE LICENSE, LLC,                     : Case No. 20-10481 (___)
                                             :
                   Debtor.                   :
                                             :
 Tax I.D. No. XX-XXXXXXX                     :

                                             :
 In re:                                      : Chapter 11
                                             :
 CRAFT BREWERY HOLDING, INC.,                : Case No. 20-10482 (___)
                                             :
                   Debtor.                   :
                                             :
 Tax I.D. No. XX-XXXXXXX                     :




PHIL1 8714626v.1
                    Case 20-10472   Doc 4   Filed 03/03/20   Page 2 of 17




 ______________________________________
                                             :
 In re:                                      : Chapter 11
                                             :
 CRAFTWORKS HOLDINGS, LLC,                   : Case No. 20-10473 (___)
                                             :
                   Debtor.                   :
                                             :
 Tax I.D. No. XX-XXXXXXX                     :

                                             :
 In re:                                      : Chapter 11
                                             :
 CRAFTWORKS INTERMEDIATE CO,                 : Case No. 20-10474 (___)
 LLC,                                        :
                                             :
                   Debtor.                   :
                                             :
 Tax I.D. No. XX-XXXXXXX                     :

                                             :
 In re:                                      : Chapter 11
                                             :
 CRAFTWORKS PARENT, LLC,                     : Case No. 20-10475 (___)
                                             :
                   Debtor.                   :
                                             :
 Tax I.D. No. XX-XXXXXXX                     :

                                             :
 In re:                                      : Chapter 11
                                             :
 CRAFTWORKS RESTAURANTS &                    : Case No. 20-10483 (___)
 BREWERIES GROUP, INC.,                      :
                                             :
                   Debtor.                   :
                                             :
 Tax I.D. No. XX-XXXXXXX                     :




PHIL1 8714626v.1
                    Case 20-10472   Doc 4   Filed 03/03/20   Page 3 of 17




 ______________________________________
                                             :
 In re:                                      : Chapter 11
                                             :
 CRAFTWORKS RESTAURANTS &                    : Case No. 20-10484 (___)
 BREWERIES, INC.,                            :
                                             :
                   Debtor.                   :
                                             :
 Tax I.D. No. XX-XXXXXXX                     :

                                             :
 In re:                                      : Chapter 11
                                             :
 CRAFTWORKS RESTAURANTS &                    : Case No. 20-10485 (___)
 BREWERIES, LLC,                             :
                                             :
                   Debtor.                   :
                                             :
 Tax I.D. No. XX-XXXXXXX                     :

                                             :
 In re:                                      : Chapter 11
                                             :
 GB ACQUISITION, INC.,                       : Case No. 20-10486 (___)
                                             :
                   Debtor.                   :
                                             :
 Tax I.D. No. XX-XXXXXXX                     :

                                             :
 In re:                                      : Chapter 11
                                             :
 GB FRANCHISE, LLC,                          : Case No. 20-10487 (___)
                                             :
                   Debtor.                   :
                                             :
 Tax I.D. No. XX-XXXXXXX                     :




PHIL1 8714626v.1
                    Case 20-10472   Doc 4   Filed 03/03/20   Page 4 of 17




 ______________________________________
                                             :
 In re:                                      : Chapter 11
                                             :
 GB KANSAS, LLC,                             : Case No. 20-10488 (___)
                                             :
                   Debtor.                   :
                                             :
 Tax I.D. No. XX-XXXXXXX                     :

                                             :
 In re:                                      : Chapter 11
                                             :
 GB MARYLAND, INC.,                          : Case No. 20-10489 (___)
                                             :
                   Debtor.                   :
                                             :
 Tax I.D. No. XX-XXXXXXX                     :

                                             :
 In re:                                      : Chapter 11
                                             :
 GB PARENT, INC.,                            : Case No. 20-10490 (___)
                                             :
                   Debtor.                   :
                                             :
 Tax I.D. No. XX-XXXXXXX                     :

                                             :
 In re:                                      : Chapter 11
                                             :
 GBBR TEXAS, INC.,                           : Case No. 20-10491 (___)
                                             :
                   Debtor.                   :
                                             :
 Tax I.D. No. XX-XXXXXXX                     :




PHIL1 8714626v.1
                    Case 20-10472   Doc 4   Filed 03/03/20   Page 5 of 17




 ______________________________________
                                             :
 In re:                                      : Chapter 11
                                             :
 GORDON BIERSCH BREWERY                      : Case No. 20-10492 (___)
 RESTAURANT GROUP, INC.,                     :
                                             :
                   Debtor.                   :
                                             :
 Tax I.D. No. XX-XXXXXXX                     :

                                             :
 In re:                                      : Chapter 11
                                             :
 HARBOR EAST BREWERY, LLC,                   : Case No. 20-10493 (___)
                                             :
                   Debtor.                   :
                                             :
 Tax I.D. No. XX-XXXXXXX                     :

                                             :
 In re:                                      : Chapter 11
                                             :
 LOGAN’S RESTAURANTS, INC.,                  : Case No. 20- 10476(___)
                                             :
                   Debtor.                   :
                                             :
 Tax I.D. No. XX-XXXXXXX                     :

                                             :
 In re:                                      : Chapter 11
                                             :
 LOGAN’S ROADHOUSE, INC.,                    : Case No. 20-10494 (___)
                                             :
                   Debtor.                   :
                                             :
 Tax I.D. No. XX-XXXXXXX                     :




PHIL1 8714626v.1
                    Case 20-10472   Doc 4   Filed 03/03/20   Page 6 of 17




                                             :
 In re:                                      : Chapter 11
                                             :
 LOGAN’S ROADHOUSE OF KANSAS,                : Case No. 20-10477 (___)
 INC.,                                       :
                                             :
                   Debtor.                   :
                                             :
 Tax I.D. No. XX-XXXXXXX                     :

                                             :
 In re:                                      : Chapter 11
                                             :
 LOGAN’S ROADHOUSE OF TEXAS,                 : Case No. 20-10478 (___)
 INC.,                                       :
                                             :
                   Debtor.                   :
                                             :
 Tax I.D. No. XX-XXXXXXX                     :

                                             :
 In re:                                      : Chapter 11
                                             :
 LRI HOLDINGS, INC.,                         : Case No. 20-10495 (___)
                                             :
                   Debtor.                   :
                                             :
 Tax I.D. No. XX-XXXXXXX                     :
 ______________________________________
                                             :
 In re:                                      : Chapter 11
                                             :
 OLD CHICAGO FRANCHISING LLC,                : Case No. 20-10496 (___)
                                             :
                   Debtor.                   :
                                             :
 Tax I.D. No. XX-XXXXXXX                     :




PHIL1 8714626v.1
                    Case 20-10472   Doc 4   Filed 03/03/20   Page 7 of 17




                                             :
 In re:                                      : Chapter 11
                                             :
 OLD CHICAGO OF COLORADO, INC.,              : Case No. 20-10497 (___)
                                             :
                   Debtor.                   :
                                             :
 Tax I.D. No. XX-XXXXXXX                     :

                                             :
 In re:                                      : Chapter 11
                                             :
 OLD CHICAGO OF KANSAS, INC.,                : Case No. 20-10498 (___)
                                             :
                   Debtor.                   :
                                             :
 Tax I.D. No. XX-XXXXXXX                     :

                                             :
 In re:                                      : Chapter 11
                                             :
 OLD CHICAGO OREGON, LLC,                    : Case No. 20-10499 (___)
                                             :
                   Debtor.                   :
                                             :
 Tax I.D. No. XX-XXXXXXX                     :
 ______________________________________
                                             :
 In re:                                      : Chapter 11
                                             :
 OLD CHICAGO PARKER CROSSING,                : Case No. 20-10500 (___)
 INC.,                                       :
                                             :
                   Debtor.                   :
                                             :
 Tax I.D. No. XX-XXXXXXX                     :




PHIL1 8714626v.1
                    Case 20-10472   Doc 4   Filed 03/03/20   Page 8 of 17




                                             :
 In re:                                      : Chapter 11
                                             :
 OLD CHICAGO TAPROOM, LLC,                   : Case No. 20-10501 (___)
                                             :
                   Debtor.                   :
                                             :
 Tax I.D. No. XX-XXXXXXX                     :

                                             :
 In re:                                      : Chapter 11
                                             :
 OLD CHICAGO WESTMINSTER, INC.,              : Case No. 20-10502 (___)
                                             :
                   Debtor.                   :
                                             :
 Tax I.D. No. XX-XXXXXXX                     :

                                             :
 In re:                                      : Chapter 11
                                             :
 ROADHOUSE INTERMEDIATE INC.,                : Case No. 20-10503 (___)
                                             :
                   Debtor.                   :
                                             :
 Tax I.D. No. XX-XXXXXXX                     :
 ______________________________________
                                             :
 In re:                                      : Chapter 11
                                             :
 ROADHOUSE MIDCO INC.,                       : Case No. 20-10504 (___)
                                             :
                   Debtor.                   :
                                             :
 Tax I.D. No. XX-XXXXXXX                     :




PHIL1 8714626v.1
                    Case 20-10472   Doc 4   Filed 03/03/20   Page 9 of 17




                                             :
 In re:                                      : Chapter 11
                                             :
 ROADHOUSE PARENT INC.,                      : Case No. 20-10472 (___)
                                             :
                   Debtor.                   :
                                             :
 Tax I.D. No. XX-XXXXXXX                     :

                                             :
 In re:                                      : Chapter 11
                                             :
 ROCK BOTTOM ARIZONA, INC.,                  : Case No. 20-10505 (___)
                                             :
                   Debtor.                   :
                                             :
 Tax I.D. No. XX-XXXXXXX                     :

                                             :
 In re:                                      : Chapter 11
                                             :
 ROCK BOTTOM LICENSE, LLC,                   : Case No. 20-10506 (___)
                                             :
                   Debtor.                   :
                                             :
 Tax I.D. No. XX-XXXXXXX                     :
 ______________________________________
                                             :
 In re:                                      : Chapter 11
                                             :
 ROCK BOTTOM OF MINNEAPOLIS,                 : Case No. 20-10507 (___)
 INC.,                                       :
                                             :
                   Debtor.                   :
                                             :
 Tax I.D. No. XX-XXXXXXX                     :




PHIL1 8714626v.1
                        Case 20-10472     Doc 4     Filed 03/03/20     Page 10 of 17




                                                       :
 In re:                                                : Chapter 11
                                                       :
 WADSWORTH OLD CHICAGO, INC.,                          : Case No. 20-10508 (___)
                                                       :
                    Debtor.                            :
                                                       :
 Tax I.D. No. XX-XXXXXXX                               :

                                                       :
 In re:                                                : Chapter 11
                                                       :
 WALNUT BREWERY, INC.,                                 : Case No. 20-10509 (___)
                                                       :
                    Debtor.                            :
                                                       :
 Tax I.D. No. XX-XXXXXXX                               :

              MOTION OF DEBTORS FOR AN ORDER DIRECTING
      THE JOINT ADMINISTRATION OF THE DEBTORS’ CHAPTER 11 CASES

                   The above-captioned debtors and debtors in possession (collectively, the

“Debtors”) in the above-captioned chapter 11 cases (the “Chapter 11 Cases”), respectfully

represent in support of this motion (the “Motion”) as follows:

                                         RELIEF REQUESTED

                   1.       By this Motion, and pursuant to sections 101(2) and 105(a) of title 11 of the

United States Code (the “Bankruptcy Code”), Rule 1015(b) of the Federal Rules of Bankruptcy

Procedure (the “Bankruptcy Rules”) and Rules 1015-1 and 9013-1(m) of the Local Rules of

Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the District of

Delaware (the “Local Rules”), the Debtors seek entry of an order, substantially in the form attached

hereto as Exhibit A (the “Proposed Order”), directing the joint administration of these Chapter 11

Cases.




PHIL1 8714626v.1
                        Case 20-10472     Doc 4    Filed 03/03/20     Page 11 of 17




                                     JURISDICTION AND VENUE

                   2.       The Court has jurisdiction to consider this matter pursuant to 28 U.S.C.

§§ 157 and 1334, and the Amended Standing Order of Reference from the United States District

Court for the District of Delaware, dated February 29, 2012 (the “Amended Standing Order”).

This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2). Venue of the Chapter 11 Cases and

this Motion is proper in this District under 28 U.S.C. §§ 1408 and 1409.

                   3.       Pursuant to Bankruptcy Rule 7008 and Local Rule 9013-1(f), the Debtors

consent to the entry of a final order by the Court in connection with this Motion to the extent that

it is later determined that the Court, absent consent of the parties, cannot enter final orders or

judgments in connection therewith consistent with Article III of the United States Constitution.

                                             BACKGROUND

A.      General Background

                   4.       On the date hereof (the “Petition Date”), the Debtors each commenced a

case by filing a petition for relief under chapter 11 of the Bankruptcy Code. The Debtors have

requested that the Chapter 11 Cases be jointly administered.

                   5.       The Debtors are authorized to continue to operate their businesses and

manage their properties as debtors and debtors in possession pursuant to sections 1107(a) and 1108

of the Bankruptcy Code.

                   6.       No trustee, examiner, or statutory committee of creditors has been

appointed in the Chapter 11 Cases.

                   7.       The Debtors are the nation’s leading operator and franchisor of steakhouses

and brewery and craft beer focused casual dining restaurants in the U.S., with 338 locations in 39




PHIL1 8714626v.1
                        Case 20-10472      Doc 4      Filed 03/03/20       Page 12 of 17




States and the District of Columbia and abroad in Taiwan.1 The Debtors employ more than 18,000

team members and corporate and other support staff, including at its restaurants nationwide and at

offices located in Nashville, Tennessee and Broomfield, Colorado.

                   8.       The Debtors’ four largest “core” brands are (a) Logan’s Roadhouse, (b) Old

Chicago Pizza & Taproom (“Old Chicago”), (c) Gordon Biersch Brewery Restaurant (“Gordon

Biersch”) and (d) Rock Bottom Restaurant and Brewery (“Rock Bottom”). In addition, the

Debtors operate unique one-off “specialty” restaurants such as Big River Grille & Brewing Works

and ChopHouse & Brewery (“ChopHouse”). The Debtors derive substantial revenue each year

from franchising their Logan’s Roadhouse, Old Chicago, Gordon Biersch and ChopHouse brands.

                   9.       Additional information regarding the Debtors, including their business

operations, their corporate and capital structure, and the events leading to the commencement of

the Chapter 11 Cases is set forth in the Declaration of Hazem Ouf in Support of Chapter 11

Petitions and First Day Pleadings (the “First Day Declaration”) filed contemporaneously herewith

and incorporated herein by reference.

B.      Relief Requested

                   10.      The Debtors seek an order directing the joint administration of these

Chapter 11 Cases for procedural purposes only. The Debtors request that the Clerk of the United

States Bankruptcy Court for the District of Delaware (the “Clerk of the Court”) maintain one file

and one docket for all of these Chapter 11 Cases under the case number of CraftWorks Parent,

LLC and that the Clerk of the Court administer these Chapter 11 Cases under a consolidated

caption, as follows:




1
     Approximately 261 of the Debtors’ restaurants are leased and approximately 77 are franchised.



PHIL1 8714626v.1
                      Case 20-10472           Doc 4      Filed 03/03/20         Page 13 of 17




                                UNITED STATES BANKRUPTCY COURT
                                     DISTRICT OF DELAWARE

                                           :
    In re:                                 : Chapter 11
                                           :
    CRAFTWORKS PARENT, LLC, et al.,        : Case No. 20-10475 (___)
                                           :
                Debtors.2                  : (Jointly Administered)
    ______________________________________ :


                   11.      In addition, the Debtors request that a docket entry, substantially similar to

the following, be made on the docket of each Debtor’s Chapter 11 Case (except that of CraftWorks

Parent, LLC):

                   An order has been entered in this case directing the procedural
                   consolidation and joint administration of the chapter 11 cases of Big
                   River Breweries, Inc., Brew Moon Colorado, Inc., Chophouse
                   License, LLC, Craft Brewery Holding, Inc., CraftWorks Holdings,
                   LLC, CraftWorks Intermediate Co, LLC, CraftWorks Parent, LLC,
                   CraftWorks Restaurants & Breweries Group, Inc., CraftWorks
                   Restaurants & Breweries, Inc., CraftWorks Restaurants &
                   Breweries, LLC, GB Acquisition, Inc., GB Franchise, LLC, GB
                   Kansas, LLC, GB Maryland, Inc., GB Parent, Inc., GBBR Texas,
                   Inc., Gordon Biersch Brewery Restaurant Group, Inc., Harbor East
                   Brewery, LLC, Logan’s Restaurants, Inc., Logan’s Roadhouse, Inc.,
                   Logan’s Roadhouse of Kansas, Inc., Logan’s Roadhouse of Texas,
                   Inc., LRI Holdings, Inc., Old Chicago Franchising LLC, Old
                   Chicago of Colorado, Inc., Old Chicago of Kansas, Inc., Old

2
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number are: Big River Breweries, Inc. (6292); Brew Moon Colorado, Inc. (5001); Chophouse License, LLC
      (2340); Craft Brewery Holding, Inc. (1228); CraftWorks Holdings, LLC (7163); CraftWorks Intermediate Co,
      LLC (9810); CraftWorks Parent, LLC (3345); CraftWorks Restaurants & Breweries Group, Inc. (4820);
      CraftWorks Restaurants & Breweries, Inc. (2504); CraftWorks Restaurants & Breweries, LLC (0676); GB
      Acquisition, Inc. (5175); GB Franchise, LLC (7716); GB Kansas, LLC (0924); GB Maryland, Inc. (6439); GB
      Parent, Inc. (1281); GBBR Texas, Inc. (9904); Gordon Biersch Brewery Restaurant Group, Inc. (8023); Harbor
      East Brewery, LLC (7759); Logan’s Restaurants, Inc. (9987); Logan’s Roadhouse, Inc. (2074); Logan’s
      Roadhouse of Kansas, Inc. (8716); Logan’s Roadhouse of Texas, Inc. (2372); LRI Holdings, Inc. (4571); Old
      Chicago Franchising LLC (7249); Old Chicago of Colorado, Inc. (4857); Old Chicago of Kansas, Inc. (0606);
      Old Chicago Oregon, LLC (5083); Old Chicago Parker Crossing, Inc. (9218); Old Chicago Taproom, LLC
      (5838); Old Chicago Westminster, Inc. (5759); Roadhouse Intermediate Inc. (6159); Roadhouse Midco Inc.
      (6337); Roadhouse Parent Inc. (5108); Rock Bottom Arizona, Inc. (4848); Rock Bottom License, LLC (9033);
      Rock Bottom of Minneapolis, Inc. (5762); Wadsworth Old Chicago, Inc. (4849); Walnut Brewery, Inc. (7405).
      The Debtors’ mailing address is 3011 Armory Drive, Suite 300, Nashville, TN 37204.



PHIL1 8714626v.1
                     Case 20-10472        Doc 4     Filed 03/03/20      Page 14 of 17




                   Chicago Oregon, LLC, Old Chicago Parker Crossing, Inc., Old
                   Chicago Taproom, LLC, Old Chicago Westminster, Inc.,
                   Roadhouse Intermediate Inc., Roadhouse Midco Inc., Roadhouse
                   Parent Inc., Rock Bottom Arizona, Inc., Rock Bottom License, LLC,
                   Rock Bottom of Minneapolis, Inc., Wadsworth Old Chicago, Inc.,
                   and Walnut Brewery, Inc. The docket in the chapter 11 case of
                   CraftWorks Parent, LLC, Case No. 20-10475, should be
                   consulted for all matters affecting this case.

                                          BASIS FOR RELIEF

                   12.    Pursuant to Bankruptcy Rule 1015(b), if two or more petitions are pending

in the same court by or against a debtor and an affiliate, “the court may order a joint administration

of the estates.” Fed R. Bankr. P. 1015(b). The Bankruptcy Code defines “affiliate” to include

entities under common ownership. Section 105(a) of the Bankruptcy Code empowers the Court

to “issue any order, process, or judgment that is necessary or appropriate to carry out the provisions

of [the Bankruptcy Code].” 11 U.S.C. § 105(a).

                   13.    Further, Local Rule 1015-1 provides additional authority for the Court to

order joint administration of these Chapter 11 Cases:

                   An order of joint administration may be entered, without notice and an
                   opportunity for hearing, upon the filing of a motion for joint
                   administration pursuant to Fed. R. Bankr. P. 1015, supported by an
                   affidavit, declaration or verification, which establishes that the joint
                   administration of two or more cases pending in this Court under title
                   11 is warranted and will ease the administrative burden for the Court
                   and the parties. An order of joint administration entered in accordance
                   with this Local Rule may be reconsidered upon motion of any party in
                   interest at any time. An order of joint administration under this Local
                   Rule is for procedural purposes only and shall not cause a “substantive”
                   consolidation of the respective debtors’ estates.

Local Rule 1015-1.

                   14.    As described in the First Day Declaration, the Debtors are 100% owned,

directly or indirectly, by Debtor CraftWorks Parent, LLC and, therefore, all of the Debtors are

“affiliates” as defined in section 101(2) of the Bankruptcy Code.



PHIL1 8714626v.1
                     Case 20-10472      Doc 4    Filed 03/03/20      Page 15 of 17




                   15.   Given the commercial and corporate relationships among the Debtors, joint

administration of these Chapter 11 Cases will provide administrative convenience without harming

the substantive rights of any party in interest. Many of the motions, hearings and orders that will

arise in these Chapter 11 Cases will affect each and every Debtor. Thus, the entry of an order

directing joint administration of the Chapter 11 Cases will reduce fees and costs by, for example,

avoiding duplicative filings and objections. Moreover, joint administration will also simplify

supervision of the administrative aspects of these Chapter 11 Cases by the Office of the United

States Trustee for the District of Delaware and allow all parties in interest to monitor these Chapter

11 Cases with greater ease and efficiency.

                   16.   Joint administration of these Chapter 11 Cases will not give rise to any

conflicts of interest among the Debtors’ estates, nor will it prejudice or adversely affect the rights

of the Debtors’ creditors, because the Debtors seek only administrative, not substantive,

consolidation of their estates. Parties in interest will not be harmed by the relief requested, but,

instead, will benefit from the cost reductions associated with the joint administration of these cases.

                   17.   Courts in this District have granted similar relief in other chapter 11 cases.

See, e.g., In re BL Restaurants Holding, LLC, Case No. 20-10156 (MFW) (Bankr. D. Del. Jan. 28,

2020) [Docket No. 44] (directing joint administration of chapter 11 cases); In re Forever 21, Inc.,

Case No. 19-12122 (KG) (Oct. 1, 2019) [Docket No. 99] (same); In re PES Holdings, LLC, Case

No. 19-11626 (KG) (Bankr. D. Del. July 23, 2019) [Docket No. 72] (same); In re Blackhawk

Mining LLC, Case No. 19-11595 (LSS) (Bankr. D. Del. July 22, 2019) [Docket No. 54] (same); In

re RUI Holding Corp., Case No. 19-11509 (JD) (July 9, 2019) [Docket No. 34] (same); In re Z

Gallerie, LLC, Case No. 19-10488 (LSS) (Bankr. D. Del. Mar. 12, 2019) [Docket No. 50] (same).




PHIL1 8714626v.1
                     Case 20-10472     Doc 4     Filed 03/03/20     Page 16 of 17




                                               NOTICE

                   18.   The Debtors will provide notice of this motion to: (a) the Office of the U.S.

Trustee for the District of Delaware; (b) the holders of the seventy-five (75) largest unsecured

claims against the Debtors on a consolidated basis; (c) King & Spalding LLP and Hunton Andrews

Kurth LLP, as counsel to the agent under the Debtors’ prepetition first lien debt facility and the

Debtors’ proposed debtor-in-possession financing facility; (d) Morgan, Lewis & Bockius, LLP, as

counsel to the agent under the Debtors’ prepetition second lien debt facility, (e) all other holders

of other debt instruments issued by the Debtors; (f) all parties asserting liens against the Debtors’

assets; (g) counsel to equity holders of Debtor CraftWorks Parent, LLC; (h) the state attorneys

general for all states in which the Debtors operate; (i) the U.S. Attorney’s Office for the District

of Delaware; (j) the Internal Revenue Service; and (k) any party that requests service pursuant to

Bankruptcy Rule 2002 (collectively, the “Notice Parties”). As the Motion is seeking “first day”

relief, within two business days after the hearing on the Motion, the Debtors will serve copies of

the Motion and any order entered respecting the Motion as required by Local Rule 9013-1(m)(iv).

The Debtors submit that, in light of the nature of the relief requested, no other or further notice

need be given.

                                       NO PRIOR REQUEST

                   19.   No prior request for the relief sought herein has been made to this or any

other court.

                             [Remainder of page left blank intentionally]




PHIL1 8714626v.1
                    Case 20-10472     Doc 4     Filed 03/03/20    Page 17 of 17




                   WHEREFORE, the Debtors respectfully request that the Court (a) enter the

Proposed Order in substantially the form attached hereto and (b) grant such other and further relief

as may be just and proper.

 Dated: March 3, 2020                   /s/ Michael W. Yurkewicz
 Wilmington, Delaware                   KLEHR HARRISON HARVEY BRANZBURG LLP
                                        Domenic E. Pacitti (DE Bar No. 3989)
                                        Michael W. Yurkewicz (DE Bar No. 4165)
                                        919 N. Market Street, Suite 1000
                                        Wilmington, DE 19801
                                        Telephone: (302) 426-1189
                                        Facsimile: (302) 426-9193

                                        -and-

                                        KLEHR HARRISON HARVEY BRANZBURG LLP
                                        Morton R. Branzburg (pro hac vice pending)
                                        1835 Market Street, 14th Floor
                                        Philadelphia, PA 19103
                                        Telephone: (215) 569-2700
                                        Facsimile: (215) 568-6603

                                        -and-

                                        KATTEN MUCHIN ROSENMAN LLP
                                        Steven J. Reisman (pro hac vice pending)
                                        Bryan M. Kotliar (pro hac vice pending)
                                        575 Madison Avenue
                                        New York, NY 10022
                                        Telephone: (212) 940-8800
                                        Facsimile: (212) 940-8876

                                        -and-

                                        KATTEN MUCHIN ROSENMAN LLP
                                        Peter A. Siddiqui (pro hac vice pending)
                                        525 W. Monroe Street
                                        Chicago, IL 60661
                                        Telephone: (312) 902-5200
                                        Facsimile: (312) 902-1061

                                        Proposed Attorneys for the Debtors
                                        and Debtors in Possession




PHIL1 8714626v.1
